             Case 1:20-cv-03675-JSR Document 1 Filed 05/12/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 42nd and 10th Hotel, LLC,

                       Petitioner,

        v.                                        Civil Action No. 1:20-cv-03675
 New York Hotel and Motel Trades
 Council, AFL-CIO,

                       Respondent.


                    PETITION TO VACATE ARBITRATION AWARD
       Petitioner 42nd and 10th Hotel, LLC petitions this Court, pursuant to 9 U.S.C. § 10

and 29 U.S.C. § 185(c), for an order vacating the Final Arbitration Award (“Award”) issued

on March 19, 2020, in an arbitration between the Respondent, New York Hotel and Motel

Trades Council, AFL-CIO, and the Hotel Association of New York City, Inc. (the “Associa-

tion”), that purports to bind Petitioner as a signatory and party of the Industry-Wide Agree-

ment (“IWA”). In support of this petition, Petitioner alleges as follows:

                                           Parties
       1.       Petitioner, 42nd and 10th Hotel, LLC (“Yotel”) is licensed to do business in

the State of New York. Its principal place of business is 570 Tenth Avenue, New York, N.Y.

10036. The Petitioner is an employer within the meaning of Section 2(2) of the Labor Man-

agement Relations Act (“LMRA”), 29 U.S.C. § 152(2).

       2.       Respondent, New York Hotel and Motel Trades Council, AFL-CIO (“Un-

ion”), is a labor organization within the meaning of Section 2(5) of the LMRA, 29 U.S.C.

§ 152(5). Petitioner is an affiliate to UNITE HERE, the prominent hospitality labor union in

the United States. The Union maintains its offices at 707 Eighth Avenue, New York, N.Y.

10036. The Union represents hotel employees in New York City.
              Case 1:20-cv-03675-JSR Document 1 Filed 05/12/20 Page 2 of 7



                                            Jurisdiction
         3.      This is an action to vacate an arbitration award rendered by the Office of the

Impartial Chairperson, in favor of the Union. This Court has jurisdiction over this matter

pursuant to 29 U.S.C. § 185(c) and 9 U.S.C. § 10.

                                               Venue
         4.      Venue is proper in this judicial district pursuant to 29 U.S.C. §§ 185(a),(c),

9 U.S.C. § 9, and 28 U.S.C. § 1391. This is the United States court in the judicial district in

which the Respondent resides and is registered to do business. The events or omissions giving

rise to the claims also occurred in this district.

                                       Factual Background
         5.      On March 7, 2020, Governor Andrew Cuomo declared a state of emergency in

New York State, in response to rising cases of COVID-19, an illness caused by a novel coro-

navirus. Mayor Bill de Blasio made a similar declaration on March 12, 2020, for the City of

New York, and President Donald Trump declared a nationwide state of emergency on March

13, 2020.

         6.      These declarations restricted international travel, significantly limited the num-

ber of people who could gather together at one time, and encouraged people to stop partici-

pating in “non-essential” activities outside of their homes.

         7.      Both Governor Cuomo and Mayor de Blasio have issued additional orders re-
stricting certain activities within New York State and New York City. These orders include

expiration dates. See, e.g., Executive Order 202.13 (effective until April 28, 2020) (Mar. 29,

2020).

         8.      Because of these orders and the subsequent drop in business travel and tourism

to New York City, Yotel, along with many other hotels in New York City, decided to tempo-

rarily close its hotel. Yotel anticipates remaining closed until July 1, 2020. Yotel also tempo-

rarily laid off some of its employees while the hotel is closed.




                                                 2
                Case 1:20-cv-03675-JSR Document 1 Filed 05/12/20 Page 3 of 7




           9.      On March 24, 2020, Yotel notified the Union of the temporary layoff, including

the anticipated end-date.

           10.     Yotel’s management is presently acting to prepare to reopen its hotel to the

public on July 1, 2020. In the meantime, it is providing lodging to medical professionals and

first responders caring for COVID-19 patients. A skeleton crew of Yotel staff is assisting in

this humanitarian endeavor.

           11.     Yotel is bound by the IWA.

           12.     Article 33 of the IWA requires employers to contribute sums of money equal

to 26.5% of employee wages to the New York Hotel Trades Council and Hotel Association

of New York City, Inc. Health Benefits Fund (the “Fund”).

           13.     Article 52 of the IWA provides that employees are entitled to severance pay “in

the event of termination resulting from the closing of a hotel or a restaurant therein or a de-

partment thereof, or a concession.” Exhibit 1, art. 52.

           14.     Article 52 also provides that, when employees are entitled to severance, “a fur-

ther payment equal to twenty-five percent (25%) of [the severance] amount shall be paid” to

employee benefit funds administered by the Union. Id.

           15.     Article 26 of the IWA provides for arbitration of “complaints, disputes or griev-

ances” by “a permanent umpire[] to be known as the Impartial Chairperson” (“IC”), follow-
ing negotiations on the matter between the Union and an Association Labor Manager. Id.,

art. 26.

           16.     The Union initiated an “emergency” arbitration against the Association on or

about March 15, 2020, before the Office of the Impartial Chairperson (“IC”). The Union

sought a declaratory award that the temporary layoffs caused by the COVID-19 pandemic

triggered severance-pay provisions under the IWA.

           17.     The Union argued that hotels had closed their properties and laid off employees

for an “indeterminate” period. Therefore, the Union argued that the laid-off employees were
entitled to severance pay and contributions by the hotels to the Fund. Award, Exhibit 2 at 14.

                                                   3
            Case 1:20-cv-03675-JSR Document 1 Filed 05/12/20 Page 4 of 7




          18.      The Union did not, as Article 26 requires, submit its complaint, dispute or

grievance to a Labor Manager “to consider and adjust with a duly accredited representative

of the UNION, for their joint consideration and adjustment” before referring the matter to

the IC.

          19.      The Union did not name Yotel or other employer signatories or parties to the

IWA as parties to the arbitration, and did not serve an arbitration demand on the individual

hotels.

          20.      The IC did not, as Article 26 requires, provide advance notice to Yotel or other

IWA signatories or parties.

          21.      Yotel did not receive notice of this emergency arbitration hearing, nor was it

present at any time during the emergency arbitration, nor did it have the opportunity to re-

spond to any of the Union’s contentions or otherwise participate.

                                         Arbitration Award
          22.      Elliott Shriftman, an Impartial Chairperson from the Office of the Impartial

Chairperson, conducted an arbitration hearing and issued a final award in favor of the Union

on March 19, 2020. Exhibit 2 (the “Award”).

          23.      The IC found that “no one knows just how long the closures and layoffs will

last” Id. at 14.
          24.      The IC ruled that it would be “premature to order severance pay,” because “it

would be inequitable to require employers to pay a significant amount of wages under these

circumstances if the employees are recalled a few weeks later.” Id. at 15.

          25.      The Award states that employees “will not be entitled to severance pay unless

the layoff continues for a sufficient duration.” Id. at 15, 16.

          26.      But the IC professed himself “sympathetic to the plight of laid off employees

who need continued medical benefits attendant to severance pay” and ordered employers to

make payments to the Fund with respect to employees laid off “since the advent of the Coro-
navirus crises” for a period of up to four months. Id.

                                                   4
          Case 1:20-cv-03675-JSR Document 1 Filed 05/12/20 Page 5 of 7




       27.     The IC issued a clarification to the Award on March 30, 2020, regarding the

formula to calculate the monthly contribution to the Fund during the four month period,

whether employees could change plan elections, and how the Award would affect hotels con-

tributing to the UNITE HERE International Fund because that fund has committed to ex-

tending medical benefits for the next six months to employees. None of these clarifications

substantively altered the original Award. Exhibit 3.

                                  Grounds for Vacating Award
       28.     First, the Award is subject to vacatur because Yotel was denied the opportunity

to bargain, a notice, and a hearing. IWA Article 26 permits referral to arbitration only after a

dispute has been subject to bargaining between the Union and the employer at issue. Any

such arbitration must follow Article 26(G)’s notice requirements, which state that the IC “may

call such arbitration hearing on giving five (5) days’ notice to all of the interested parties. The

[IC], however, may call a hearing on shorter notice if s/he deems it appropriate.” The Article

also contemplates that employers subject to an arbitration will “appear[]” before the IC and

receive a “hearing.” An arbitration award is subject to vacatur when the arbitrator’s actions

“amount to a denial of fundamental fairness of the arbitration proceeding.” Tempo Shain Corp.

v. Bertek, Inc., 120 F.3d 16, 20 (2d Cir. 1997). Moreover, Yotel, like all hotel parties to the

IWA, only agreed to arbitrate upon the satisfaction of certain conditions precedent, including
bargaining with the union, notice, and an opportunity to be heard. Instead, the IC proceeded

ex parte with respect to Yotel.

       29.     Second, the IC is “guilty of misconduct,” and the Award is therefore subject to

vacatur, because he refused “to hear evidence pertinent and material to the controversy.”

9 U.S.C. § 10(a)(4). In this case, the IC did not provide Yotel an opportunity to be heard at

the arbitration. This denied Yotel its right to present evidence that its layoff is temporary, not

permanent, and that it is taking steps to prepare to reopen the hotel and end the temporary

layoff, or to elicit any evidence from the Fund regarding its financial resources to maintain
health insurance coverage during the Covid-19 crisis. This misconduct requires vacatur.

                                                5
          Case 1:20-cv-03675-JSR Document 1 Filed 05/12/20 Page 6 of 7




       30.     Third, the Award is subject to vacatur because it reflects on its face and in its

fundamental inconsistency the IC’s “evident partiality” in favor of the Union and against

employers like Yotel. 9 U.S.C. § 10(a)(2). The IC displayed partiality toward the Union when

he recognized that the IWA’s severance provision was inapplicable at this time, but nonethe-

less ordered Yotel to make contributions to the Fund, under the same inapplicable provision,

because he was “sympathetic” to the employees represented by the Union. This misconduct

requires vacatur.

       31.     Fourth, the Award is subject to vacatur because it does not, as required by the

LMRA, “draw its essence from the contract” but instead “simply reflect[s] the arbitrator’s

own notions of industrial justice." United Paperworkers Int’l Union v. Misco, Inc., 484 U. S. 29,

38 (1987). Rough “industrial justice” is the only possible interpretation of the IC’s award,

given its plain conflict with the terms of the IWA, and that is, in fact, the IC’s stated basis for

the Award, his “sympathy” for employees as opposed to the IWA’s terms. Rather than inter-

pret and apply the IWA, the IC disregarded the IWA’s terms to reach a result that the IC

regarded as fair, notwithstanding that that result plainly conflicts with the IWA’s plain text

addressing severance and layoffs, which distinguish between temporary and permanent

layoffs and clearly preclude severance (including benefit payments) in the absence of a per-

manent layoff. This manifest disregard of the law requires vacatur.
       32.     The Award has not been modified or corrected.

       33.     The Petition is brought within three months, and within 90 days, after the issu-

ance of the Award.

       34.     Yotel has not made any previous application to vacate or confirm the Award.



       WHEREFORE, Petitioner respectfully requests the Court:

       (a) Vacate the Award;

       (b) Grant any other such relief as the Court deems just and proper.



                                                6
        Case 1:20-cv-03675-JSR Document 1 Filed 05/12/20 Page 7 of 7



Dated: May 12, 2020                Respectfully Submitted,

                                    /s/ Paul Rosenberg________
                                   PAUL ROSENBERG
                                   BAKER & HOSTETLER LLP
                                   45 Rockefeller Plaza
                                   New York, N.Y. 10111
                                   (212) 589-4299 (phone)
                                   (212) 589-4201 (fax)
                                   prosenberg@bakerlaw.com

                                   ANDREW M. GROSSMAN (pro hac vice application
                                   forthcoming)
                                   BAKER & HOSTETLER LLP
                                   1050 Connecticut Ave., N.W.
                                   Washington, D.C. 20036
                                   (202) 861-1697 (phone)
                                   (202) 861-1783 (fax)
                                   agrossman@bakerlaw.com

                                   Attorneys for Petitioner




                                      7
